Cite as 2013 Ark. App. 480

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-13-59

ARKANSAS METHODIST MEDICAL                       Opinion Delivered September 11, 2013
CENTER and RISK MANAGEMENT
RESOURCES                                        APPEAL FROM THE ARKANSAS
                   APPELLANTS                    WORKERS’ COMPENSATION
                                                 COMMISSION
V.                                               [NO. G108093]

                                                 AFFIRMED
DON-ANDRE BLANSETT
                                 APPELLEE



                              RITA W. GRUBER, Judge

       Arkansas Methodist Medical Center Memorial Hospital and its insurer, Risk

Management Resources, appeal the November 30, 2012 decision of the Arkansas Workers’

Compensation Commission awarding appellee Don-Andre Blansett additional medical

treatment and temporary total-disability benefits for a compensable injury to his neck. Mr.

Blansett, who had previously undergone neck surgery and lower-back surgery, sustained the

injury on June 7, 2011, while working for the hospital as an EMT and loading an obese

woman onto a stretcher. In rendering its decision, the Commission specifically found that the

medical treatment controverted by appellants was causally related to Mr. Blansett’s

compensable injury rather than a preexisting condition in his neck or cervical spine.

Appellants contend on appeal that the Commission’s determination is not supported by

substantial evidence because Mr. Blansett’s latest neck problems were related to preexisting

problems rather than his compensable work injury.
                                 Cite as 2013 Ark. App. 480

       Here, the Commission exercised its duty to make determinations of credibility, to

weigh the evidence, and to resolve conflicts in medical testimony and evidence. Martin

Charcoal, Inc. v. Britt, 102 Ark. App. 252, 284 S.W.3d 91 (2008). Because the sole issue

before us concerns the sufficiency of the evidence to support the Commission’s findings, and

because the Commission’s opinion adequately explains the decision, we affirm by

memorandum opinion. In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63

(1985).

       Affirmed.

       PITTMAN and WYNNE, JJ., agree.

       Friday, Eldredge & Clark, LLP, by: Guy Alton Wade and Travis J. Fowler, for appellants.

       Brazil, Adlong & Mickel, PLC, by: Thomas W. Mickel, for appellee.




                                              2